DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 12/13/21.    
Claim(s) 1, 6, 14, 16, 18-30 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 14, 16, 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi, U.S. Patent/Pub. No. 2020/0045006 A1 in view of Britton, U.S. Patent/Pub. No. 2008/0244014 A1, and Katz, U.S. Pub. No. 2012/0185784 A1, and further in view of Goodman, US. Pub. No. 2016/0105475 A1.
As to claim 1, Yi teaches a system for providing a live chat function, said system comprising: 
at least one input interface (Yi, figure 2); 
at least one output interface (Yi, figure 2); and 
5at least one processor configured to: 
- exchange a first plurality of messages between said client device and said further system via said application (Yi, page 3, paragraph 47; i.e., multiple/different communication channels that communicate between clients (equivalent to exchange messages)), 
- determine a first plurality of dates and times of receipt or transmission of said first plurality of messages (Yi, page 10, paragraph 189-190; i.e., plurality of chat rooms in chronological order based on date or specific date (equivalent to dates and times of receipt or transmission)),
- exchange a second plurality of messages between said further client device and said further system via the further 20communication channel (Yi, page 3, paragraph 47; i.e., multiple/different communication channels that communicate between clients (equivalent to exchange messages)), 
in response, said system transmitting a confirming message to a further client device via the further communication channel (Yi, page 4, paragraph 59; i.e., send a receipt notification to the consolidation server. In response to the receipt notification, the consolidation server may communicate with the e-mail server, text messaging server or instant messaging server to retrieve the e-mail, text message or instant message);
- determine a second plurality of dates and times of receipt or transmission of said second plurality of messages (Yi, page 10, paragraph 189-190; i.e., plurality of chat rooms in chronological order based on date or specific date (equivalent to dates and times of receipt or transmission)), 
- display a uniform view of said first plurality of messages and said second plurality of messages on said client device via said application, said messages in said uniform view being ordered in chronological order based on said first and second 30pluralities of dates and times of receipt or transmission (Yi, page 10, paragraph 189-190; i.e., plurality of chat rooms in chronological order based on date or specific date (equivalent to dates and times of receipt or transmission)).
But Yi failed to teach the claim limitation wherein receive, via said at least one input interface, a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a further system; transmit, via said at least one output interface, said requested web content to 10said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said system when said application is executed by said client device; said first plurality of messages being 15associated with a first user identifier, said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device; said second plurality of messages being associated with a second user identifier, including receiving at least a second agent message from said further system and forwarding said second agent message to said further client device via the further communication channel; said system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS), - said system determining that said system has previously received a second user identifier that is associated with the further communication channel and has authenticated the validity of the second user identifier; determine whether said first user identifier and said second user identifier 25correspond to a single user; said first user identifier and said second user identifier correspond to a single user; wherein said at least one processor is configured to receive said second user identifier from said client device via said application or obtain said second user identifier from a storage device and determine whether said second user identifier has been authenticated for any company or organization.
However, Britton teaches the limitation wherein said first plurality of messages being 15associated with a first user identifier (Britton, page 1, paragraph 3; i.e., linking different user IDs for different account such as AOL, Yahoo..); said second plurality of messages being associated with a second user identifier; determine whether said first user identifier and said second user identifier 25correspond to a single user (Britton, page 1, paragraph 3 & 13; i.e., linking each different user IDs which map to different accounts to an individual user); said first user identifier and said second user identifier correspond to a single user (Britton, page 1, paragraph 13; i.e., linking each different user IDs which map to different accounts to an individual user); wherein said at least one processor is configured to receive said second user identifier from said client device via said application or obtain said second user identifier from a storage device and determine whether said second user identifier has been authenticated for any company or organization (Britton, page 1, paragraph 2-3 & 7-9; i.e., [0002] "Instant Messenger" (IM) or "chat" online services (such as Yahoo Instant Messenger®, MSN Messenger®, IBM Sametime®, AOL Automatic Instant Messaging (AIM)®,etc.). IM/chat applications can often accommodate a wide range of uses ranging from corporate/business purposes to product support applications to personal and/or entertainment uses. However, current technology exhibits significant disadvantages relating to communications involving managing multiple IM user identification codes ( user IDs) possessed by an individual user in cases where each ID is used for accessing a different IM/chat system and/or session; [0003] Although certain IM/chat software products possess features that allow a sender to manage multiple user IDs for each person to whom a message is sent (receivers), no capability is provided for a receiver to manage his or her own multiple user IDs by linking each different ID regardless of the particular IM/chat or email system and/or session being accessed; [0007] In operation, the sending client transmits a known recipient user ID to the server software. The server contains features permitting an account owner to manage control of his or her IM/chat or email accounts (and their associated user IDs) by adding new IDs or by removing or placing restrictions on the use of existing IDs); said system determining that said system has previously received a second user identifier that is associated with the further communication channel (Britton, page 1, paragraph 3 & 13; i.e., linking each different user IDs which map to different accounts to an individual user) and has authenticated the validity of the second user identifier, and in response, said system transmitting a confirming message to a further client device via the further communication channel (Britton, page 1, paragraph 7; i.e., [0007] In operation, the sending client transmits a known recipient user ID to the server software. The server contains features permitting an account owner to manage control of his or her IM/chat or email accounts (and their associated user IDs) by adding new IDs or by removing or placing restrictions on the use of existing IDs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in view of Britton so that the system would be able to manage different accounts.  One would be motivated to do so to improve on managing multiple accounts (see Britton, page 1, paragraph 2).
However, Katz teaches the limitation wherein receive, via said at least one input interface, a request from a client device to provide web content for a frame in a web document, said web document being provided to said client device by a further system (Katz, page 3, paragraph 46; i.e., iFrame for different web pages or chat window); transmit, via said at least one output interface, said requested web content to 10said client device, said requested web content comprising an application for providing said live chat function, said application communicating with said system when said application is executed by said client device (Katz, page 3, paragraph 44; i.e., real-time chat (equivalent to live chat) inside each iFrame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in view of Katz so that the system would be able to manage sessions across multiple platforms.  One would be motivated to do so to allowing the co-browsing to be more effectively and efficiently (see Katz, page 1, paragraph 11).
However, Goodman teaches the limitation wherein said first plurality of messages including at least one agent message received at said system and forwarded from said system to said client device; said system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS) (Goodman, page 13, paragraph 112; i.e., In further embodiments,
software modules are hosted on cloud computing platforms.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in view of Goodman so that the system would be able to provide multiple platforms.  One would be motivated to do so to 
As to claim 2, Yi-Britton-Katz-Goodman teaches the system as recited in claim 1, wherein said at least one processor is configured to display, in said uniform view, at least one of said dates and times of receipt or transmission for at least one of said messages in said uniform view (Yi, page 4, paragraph 56-58; i.e., displaying in its consolidation screens based on different time ranges).  
As to claim 3, Yi-Britton-Katz-Goodman teaches the system as recited in claim 1, wherein said at least one processor is configured to display, in said uniform view, an indication of a communication channel over which said messages in said uniform view were received for each of said messages (Yi, page 3, paragraph 47 & 53; i.e., displaying in its consolidation screens (including the different communication channels) based on different time ranges).  
10 As to claim 4, Yi-Britton-Katz-Goodman teaches the system as recited in claim 1, wherein said at least one processor is configured to receive, via said application, from said client device, a request to switch to said further communication channel (Yi, page 4, paragraph 56-58; i.e., switching different displays).  
As to claim 5, Yi-Britton-Katz-Goodman teaches the system as recited in claim 1.  But Yi-Katz-Goodman failed to teach the claim limitation wherein said at least one processor is 15configured to receive said second user identifier from said client device via said application and determine whether said second user identifier has been authenticated for any company or organization.  
Britton, page 1, paragraph 2 & 7; i.e., permitting an account owner to manage control of his/her IM/chat or email accounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi-Katz-Goodman in view of Britton so that the system would be able to manage different accounts.  One would be motivated to do so to improve on managing multiple accounts (see Britton, page 1, paragraph 2).
As to claim 6, Yi-Britton-Katz-Goodman teaches the system as recited in claim 5.  But Yi-Katz failed to teach the claim limitation wherein said at least one processor is 20configured to, upon determining that said second user identifier has not been authenticated for any company or organization: - attempt to authenticate said second user identifier over said further communication channel or with a communication platform server corresponding to said further communication channel, and 25- store said second user identifier as an authenticated user identifier associated with said first user identifier upon performing said authentication successfully.  
However, Britton teaches the limitation wherein said at least one processor is 20configured to, upon determining that said second user identifier has not been authenticated for any company or organization: - attempt to authenticate said second user identifier over said further communication channel or with a communication platform server corresponding to said further communication channel (Britton, page 1, paragraph 2 & 7; i.e., permitting an account owner to manage control of his/her IM/chat or email accounts), and 25- store said second user identifier as an authenticated user identifier associated with said first user identifier upon performing said authentication successfully (Britton, page 1, paragraph 7-9; i.e., permitting an account owner to manage control of his/her IM/chat or email accounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi-Katz-Goodman in view of Britton so that the system would be able to manage different accounts.  One would be motivated to do so to improve on managing multiple accounts (see Britton, page 1, paragraph 2).

Claim(s) 14, 16, 18, 21, 24 is/are directed to a method, non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 14, 16, 18, 21, 24 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 19, 20; 22, 23; 25, 26; 27, 28 & 29, 30 is/are directed to a method, non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 4, 6.  Therefore, claim(s) 19, 20; 22, 23; 25, 26; 27, 28 & 29, 30 is/are also rejected for similar reasons set forth in claim(s) 4, 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 14, 16, 18-30 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “said system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS)” (see Applicant’s response, 12/13/21, page 14-17).  It is evident from the detailed mappings found in the above rejection(s) that Goodman disclosed this functionality (see Goodman, page 1, paragraph 7).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for said system presenting, in the frame, a plurality of options to select a plurality of different communication channels and receive, via the application, a selection of a particular option among the plurality of options corresponding to a further communication channel among the plurality of different communication channels, the further communication channel being different than the live chat function, the plurality of different communication channels comprising two or more of e-mail, FACEBOOK MESSENGER, WHATSAPP server, SIGNAL, WECHAT server, LINE, TELEGRAM, short message service (SMS) was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Ortiz, U.S. Patent/Pub. No. US 20150007131 A1 discloses plurality of screen time options.
Melzer, U.S. Patent/Pub. No. US 20200265413 A1 discloses plurality of contacts from a contact list such as Facebook, google hangouts...
Kaditz, U.S. Patent/Pub. No. US 10686781 B1 discloses plurality of software modules.
	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449